UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 19 Cr. 747 (JGK)

NESTER FERNANDEZ ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:

The conference originally scheduled for May 26, 2021, is
adjourned to June 30, 2021, at 12:00 p.m.

Because a continuance is needed to allow the parties to
discuss a disposition short of trial, and to assure the
effective assistance of counsel, the Court prospectively
excludes the time from today, May 25, 2021, until June 30, 2021,
from Speedy Trial Act calculations. The Court finds that the
ends of justice served by granting the continuance outweigh the
best interest of the defendant and the public in a speedy trial.
This Order is entered pursuant to 18 U.S.C. § 3161 (h) (7) (A).

SO ORDERED.

Dated: New York, New York
May 25, 2021

 

K (Gebee

io John G. Koeltl
ated States District Judge

 

 
